In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Matthew R. appeals from an order of disposition of the Family Court, Nassau County (Singer, J.), dated May 12, 2010, which, upon a fact-finding order of the same court dated March 29, 2010, made upon his admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of attempted harassment in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months. The appeal brings up for review the fact-finding order dated March 29, 2010.
*801Ordered that the appeal from so much of the order of disposition as placed the appellant in custody of the New York State Office of Children and Family Services for a period of 12 months is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of disposition as placed the appellant in the custody of the New York State Office of Children and Family Services for a period of 12 months has been rendered academic, as the placement has expired (see Matter of Javan B, 81 AD3d 833 [2011]; Matter of Quamel D., 78 AD3d 1050, 1051 [2010]; Matter of Stanley E, 76 AD3d 1069 [2010]).
Contrary to the appellant’s contention, the Family Court properly restored the matter to the calendar based on his violation of a condition of a previously ordered adjournment in contemplation of dismissal (see Matter of Edwin L., 88 NY2d 593, 603-605 [1996]; Matter of Samantha D., 29 AD3d 577, 578 [2006]; Matter of Jamel A., 19 AD3d 689, 691 [2005]).
The appellant’s remaining contentions are without merit. Covello, J.P., Leventhal, Lott and Miller, JJ., concur.